Appeal by defendant from a judgment of the County Court, Dutchess County, rendered May 7, 1975, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and sentencing her to a prison term of from two years to life. Judgment affirmed, without prejudice to an application to the County Court, Dutchess County, for a reduction of the sentence in accordance with section 60.09 of the Penal Law (see People v Rivera, 72 AD2d 610). We have considered the other points raised by the defendant and have found them to be without merit. Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.